Citation Nr: 0021949	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  94-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a left ankle 
disorder, manifested by subluxation, currently evaluated as 
20 percent disabling.

2.  Entitlement to a higher (compensable) rating for a left 
knee strain.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from (1) a June 1993 RO decision which denied the 
veteran's claim for an increase in a 20 percent rating for a 
left ankle disorder manifested by subluxation, (2) a December 
1993 RO decision which denied his claim for TDIU, and (3) an 
April 1994 RO decision which granted the veteran's claim of 
service connection for a left knee strain and rated such 
noncompensable.  The veteran appeals to the Board for higher 
ratings for left ankle and left knee disorders, and for TDIU.


REMAND

The veteran has presented well grounded claims for higher 
ratings for left ankle and left knee disorders and for TDIU, 
and VA has a duty to assist him in developing his claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran was last furnished a supplemental statement of 
the case in January 2000.  Since then, additional evidence 
has been received into the record.  Pursuant to 38 C.F.R. 
§§ 19.37, 20.1304 (c), any pertinent evidence, not previously 
reviewed, submitted by the veteran, which is received by the 
RO prior to the transfer of the record to the Board or is 
accepted by the Board, must be initially reviewed by the 
agency of original jurisdiction, unless this procedural right 
is waived by the veteran or his representative.  A review of 
the record does not reveal any evidence suggesting that he 
wishes to waive RO review of the evidence received since 
January 2000 (and within 90 days of the certification of the 
appeal to the Board).  Under these circumstances, the Board 
has no alternative but to refer these records to the RO for 
initial review.

Additionally, it is noted that the claims file reveals that 
the veteran last underwent VA compensation examinations, to 
determine the severity of his left ankle and left knee 
disorders, in 1997 and 1998.  As it has been several years 
since his left ankle and left knee have been examined and he 
claims that such conditions have worsened, the RO should 
afford the veteran another opportunity to present for VA 
compensation examinations, prior to appellate review of his 
claims.  The veteran is hereby advised that VA's duty to 
assist is not a one-way street and that if he wants his claim 
for higher ratings and TDIU to be developed, he must fully 
cooperate and report for scheduled examinations.  38 C.F.R. 
§§ 3.326, 3.327, 3.655 (1999); Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Ongoing treatment records regarding the 
veteran's left ankle and left knee should also be secured 
prior to appellate review of his claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

With regard to the veteran's claim for TDIU, the Board finds 
it appropriate to forego adjudication of this issue while the 
claims for higher ratings are being developed.  The higher 
rating claims and the claim for TDIU are inextricably 
intertwined because adjudication of the higher rating claim 
may affect the merits and outcome of an adjudication of the 
TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, it is noted that in January 2000, the RO denied 
the veteran's claim of service connection for a back 
disorder; and he filed a timely notice of disagreement with 
this rating decision later that month.  However, he has not 
yet been furnished with a statement of the case; as such, 
appropriate action must be taken.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that the claims 
folder includes copies of all relevant 
current medical reports.

3.  The RO should issue the veteran a 
statement of the case with respect to his 
claim of service connection for a back 
disorder, to include notification of the 
need to timely file a substantive appeal 
to perfect his appeal on these issues.

4.  The veteran should undergo a VA 
orthopedic examination for the purpose of 
determining the severity of his left 
ankle and left knee disorders.  All 
indicated tests should be conducted, 
including X-ray studies.  All findings 
should be set forth in detail.  The 
claims folder and a copy of this remand 
must be made available to the examining 
physician in conjunction with the 
examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

The veteran should provide an answer to 
the following questions, which regard his 
left knee disorder: 

a.  What is the range of motion of the 
veteran's left knee in terms of flexion 
and extension?

b.  Does the veteran have subluxation or 
lateral instability of the left knee, and 
if he does, can such subluxation or 
lateral instability be described as 
slight, moderate, or severe?

c.  Does the veteran's left knee exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

d.  Does pain significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

The examiner should also answer the 
following questions, with regard to his 
left ankle disorder:

e.  What is the range of motion of the 
veteran's left ankle in terms of 
dorsiflexion and plantar flexion?

f.  Regarding any limitation of motion of 
the left ankle, can it best be described 
as marked or moderate?

g.  Does the veteran's left ankle exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms.)?

h.  Does pain significantly limit 
functional ability during flare-ups or 
when the left ankle is used repeatedly 
over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

i.  Is there malunion of the veteran's 
left tibia and fibula, and if so, can 
such malunion best be described as 
slight, moderate, or marked?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.
 
The veteran must be properly informed of 
all of his scheduled VA examinations, and 
he should be given notice of the 
consequences of failure to report for the 
examination(s), including an explanation 
of the provisions of 38 C.F.R. § 3.655.  
If the veteran does not report for the 
examination(s), the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination(s).

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should readjudicate the claim 
for higher ratings for left ankle and 
left knee disorders, and his claim for 
TDIU in light of all of the evidence 
received since the issuance of the last 
SSOC in January 2000.  With regard to the 
claim for a higher rating for a left knee 
disorder, Fenderson v. West, 12 Vet. App. 
119 (1999) should be considered.  If the 
claims are denied, the veteran and his 
representative should be issued an SSOC 
(which addresses all of the additional 
evidence), and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 7 -


